Citation Nr: 0015161	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-02 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the stepchild of the appellant, W. B. W., became 
permanently incapable of self-support prior to attaining the 
age of 18 years.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

REMAND

The veteran had active service from November 1966 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating actions of August 21, 1998.  One 
rating action held that the veteran's step-child, M. B. W., 
was not permanently incapable of self-support prior to 
attaining the age of 18 years, from which a timely appeal was 
initiated and perfected, and the other denied a rating in 
excess of 40 percent for the veteran's only service-connected 
disorder of a lumbosacral strain and denied entitlement to a 
total rating based on individual unemployability due to that 
service-connected disability.  

A notice of disagreement (NOD) was received on October 23, 
1998 as to the RO denials of a rating in excess of 40 percent 
for the veteran's only service-connected disorder of a 
lumbosacral strain and denied entitlement to a total rating 
based on individual unemployability due to that service-
connected disability.  However, no statement of the case 
(SOC) has been issued with respect to these issues and, thus, 
the veteran has not had the opportunity to perfect his appeal 
as to those issues.  

The RO's failure to issue an SOC regarding the foregoing 
matters created a procedural defect which requires a remand 
under 38 C.F.R. § 19.9 (1999).  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  

Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), "[i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  (Emphasis 
added).  Accordingly, if a claim has been placed in appellate 
status by the filing of an NOD, the Board must remand the 
claim to the RO for preparation of an SOC as to that claim.  
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) and 
Archbold, 9 Vet. App. 124, 130 (1996).  

38 U.S.C.A. § 7105(d)(1) (West 1991) states that after the 
filing of an NOD, if the claim is not allowed, the RO "shall 
prepare [an SOC]."  See Evans v. West, 12 Vet. App. 396 
(1998) (in which an RO refused to accept an NOD).  If an NOD 
has been filed (but no SOC issued) the next step was for the 
RO to issue an SOC on the issue and the Board should remanded 
that issue to the RO, not simply refer the matter to the RO, 
for issuance of that SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999) (citing Holland v. Gober, 10 Vet. App. 433, 
436 (1997) (per curiam order) (vacating BVA decision and 
remanding matter when VA failed to issue SOC after claimant 
submitted timely NOD); and Fenderson v. West, 12 Vet. 
App. 119 (1999) (following Holland).  

Accordingly, the appeal as to these issues will be returned 
to the Board following the issuance of the SOC only if the 
appeal is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, supra. (an appeal consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (1999).  Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (1999)).  

Also, additional development of the evidentiary record is in 
order because the appellant's application for benefits is 
incomplete and because VA is on notice of the existence of 
government records relevant to the issue under consideration.  
See 38 U.S.C.A. § 5103(a) (West 1991) and Bell v. Derwinski, 
2 Vet. App. 611 (1992) (per curiam) (records in constructive 
possession of VA). 

The appellant contends that his step-son, M. B. W., is 
entitled to recognition as a "child" because he was 
permanently incapable of self-support by reason of mental or 
physical defect at the date he attained the age of 18 years.  
His son became 18 years of age on February [redacted], 1996.  

The question for consideration is whether the appellant's son 
may be recognized as a "child" on the basis of permanent 
incapacity for self-support at the date he turned eighteen.  
38 U.S.C.A. § 101(4)(A) (West 1991); 38 C.F.R. 
§ 3.57(a)(1)(ii) (1999).  The phrase "permanent incapacity 
for self-support" contemplates disabilities which are totally 
incapacitating to the extent that the person would be 
permanently incapable of self-support through his or her own 
efforts by reason of physical or mental defects.  The United 
States Court of Appeals for Veterans Claims (the Court) 
interprets the foregoing as requiring that the adjudicatory 
body focus "on the claimant's condition at the time of his or 
her 18th birthday; it is that condition which determines 
whether the claimant is entitled to the status of 'child.'"  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  If he is shown 
capable of self-support at age 18, the Board need go no 
further.  Id.  A child must be shown to be permanently 
incapable of self- support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  In 
determining whether the child is permanently incapable of 
self-support through his own efforts by reason of physical or 
mental defects, the fact that a claimant is earning his or 
her own support is prima facie evidence that he or she is not 
incapable of self- support.  However, employment which was 
only casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, 
should not be considered as rebutting permanent incapability 
of self- support otherwise established.  Further, it should 
be borne in mind that employment of a child prior or 
subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the 
child, the economic situation of the family, indulgent 
attitude of parents, and the like.  The capacity of a child 
for self- support is not determinable upon employment 
afforded solely upon sympathetic or charitable considerations 
and which involved no actual or substantial rendition of 
services.  38 C.F.R. § 3.356 (1999).  

As to this issue, additional development is necessary because 
the veteran has reported that his stepson has received Social 
Security Administration (SSA) benefits because the stepchild 
has been completely disabled prior to reaching the age of 18.  
Also, in response to RO requests for medical records, two 
statements have been received from a private physician.  In a 
March 1998 statement from that physician it was reported that 
the veteran's stepson had epilepsy, a behavior disorder, and 
a bipolar disorder.  The stepchild had been diagnosed at the 
age of six and had been followed at that physician's clinic 
for two months.  However, in a July 1998 statement from the 
same physician, although listing another clinic, it was 
reported that the stepchild had been treated for 37 months (a 
period of time which would antedate the stepchild's 18th 
birthday) and had been receiving SSA benefits since the age 
of six.  The RO has not attempted to obtain these records.  

Therefore, the case is REMANDED for the following:

1.  The RO should contact the veteran 
and obtain the necessary authorization 
to obtain all records of the private 
physician that submitted the March and 
July 1998 statements.  Then, the RO 
should request that that physician 
submit copies of all clinical records 
pertaining to the veteran's stepchild.  
If obtained, these records should be 
associated with the claim file.  

2.  The RO should take the appropriate 
steps to obtain the SSA records 
pertaining to the veteran's stepchild.  
This should include all award letters 
and all underlying medical records 
supporting the award.  

3.  The veteran's stepchild should be 
afforded a VA neuropsychiatric 
examination.  The examiner should 
indicate what psychiatric and 
neurological impairments, if any, are 
present, and, to the extent possible, 
indicate the date of onset of such 
impairment.  If it is determined that 
psychiatric or neurological impairment, 
or both, existed at the time of the 
step-child's 18th birthday, the examiner 
should provide an opinion as to the 
degree of severity of the impairment at 
that time, and the extent to which the 
impairment would have impacted on his 
ability to support himself through work.  
The claims folder, including all 
evidence obtained pursuant to this 
REMAND, must be made available and 
reviewed by the examiner prior to the 
examination.  

4.  When the requested development has 
been completed, the RO should review the 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action must be taken.  

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should review 
the expanded record and adjudicate the 
issue of whether the appellant's son is 
entitled recognition as a "helpless 
child" under the provisions of 38 C.F.R. 
§ 3.356.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental SOC (SSOC) that includes 
all applicable laws and regulations not 
already provided, and be given the 
opportunity to respond thereto.  

6.  The veteran and his representative 
should be issued an SOC on the issues an 
increased disability evaluation for the 
veteran's service-connected lumbosacral 
strain, currently rated 40 percent and 
entitlement to a total rating based on 
individual unemployability due to that 
service-connected disability.  

This SOC should be accompanied by VA 
Form 9, Appeal to the Board, which is a 
Substantive Appeal that must be properly 
executed and returned to the RO in a 
timely manner (as instructed in the SOC) 
in order to perfect the appeal.  

The veteran must (and hereby is) 
apprised of the necessity of filing a 
timely substantive appeal in order to 
perfect the appeal and have this claim 
reviewed by the Board.  Absent the 
filing of a substantive appeal the Board 
will be without jurisdiction to 
adjudicate the matter.  

These issues will be returned to the 
Board for adjudication following the 
issuance of the SOC only if it is 
perfected by the filing of a timely 
substantive appeal.  

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


